Exhibit 10.2
MODIFICATION AGREEMENT
     THIS MODIFICATION AGREEMENT (“Modification Agreement”) is made and entered
into effective as of the 24th day of March, 2011, by and among GREEN DOT
CORPORATION, a Delaware corporation (“Borrower”) and CB&T, A DIVISION OF SYNOVUS
BANK (formerly known as Columbus Bank and Trust Company), a Georgia banking
corporation, whose address is 1148 Broadway, Columbus, Georgia 31901
(hereinafter referred to as “Lender” or “Bank”).
W I T N E S S E T H T H A T:
     WHEREAS, Borrower and Lender are parties to that certain Sixth Amended and
Restated Loan and Line of Credit Agreement having an effective date of March 24,
2010 (the “Loan Agreement”); and
     WHEREAS, as described in and subject to the terms and conditions of the
Loan Agreement, Lender has extended to Borrower a revolving line of credit in
the maximum principal amount of $10,000,000.00 (the “Credit Facility”); and
     WHEREAS, Borrower has agreed to repay advances made by Lender under the
Credit Facility pursuant to that certain Sixth Amended and Restated Line of
Credit Note dated March 24, 2010 given by Borrower to Lender in the face
principal amount of Ten Million and No/100ths ($10,000,000.00) Dollars (the
“Note”); and
     WHEREAS, in connection with and to secure the Note, Borrower also executed
and delivered to Lender that certain Fifth Amended and Restated Assignment
Agreement dated as of March 24, 2010 (the “Assignment Agreement”)(the Note, Loan
Agreement, Assignment Agreement and all other documents, agreements and
instruments heretofore delivered by Borrower in connection with the Credit
Facility together with all UCC financing statements related thereto are herein
collectively called the “Loan Documents”); and
     WHEREAS, Borrower has requested that the maturity date of the Credit
Facility be extended to March 24, 2012, that the Applicable Interest Rate under
the Note be reduced and that certain modifications be made to certain covenants
in the Loan Agreement as more particularly described herein; and
     WHEREAS, Lender has agreed, subject to the terms and conditions of this
Modification Agreement, to such extension, reduction in interest rate, and
modification of certain covenants as provided herein and provided that Borrower
deposits with Lender $10,000,000.00 to secure the Note and all extensions,
renewals, amendments, modifications and replacements thereof.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, for and in consideration of the foregoing benefits and
other good and valuable consideration flowing among the parties hereto, the
receipt and sufficiency of which is hereby acknowledged, Borrower and Lender do
hereby agree that:
     1. Modification of Existing Note.
          (a) The parties hereto hereby agree that as of and after the effective
date of this Modification Agreement the Note is hereby amended and modified as
follows:

  (i)   The definition of “Applicable Interest Rate” as defined in Section 1(a)
of the Note is hereby deleted in its entirety and replaced with the following:  
      (a) “Applicable Interest Rate” shall mean for each Interest Period (as
herein defined) an interest rate per annum equal to LIBOR (as hereinafter
defined) plus 2.00%, which combined figure shall be rounded, upwards, if
necessary, to the nearest 1/100 of 1%. With respect to the Interest Period (as
hereinafter defined) commencing on March 24, 2011, LIBOR is 0.25% and
accordingly, the Applicable Interest Rate for such Interest Period is 2.25% per
annum. The Applicable Interest Rate with respect to a given Interest Period will
be determined for such Interest Period by Lender on the Business Day immediately
preceding the first day of such Interest Period. If at any time Lender
determines, in Lender’s reasonable discretion, that LIBOR is no longer readily
available or regularly updated, then the Applicable Interest Rate will convert
to a per annum simple interest rate equal to the Floating Prime Rate.     (ii)  
The definition of “Interest Period” as defined in Section 1(d) of the Note is
hereby deleted in its entirety and is replaced with the following:       (d)
“Interest Period” shall mean, initially, the period commencing on and including
March 24, 2011 and ending on the ninth (9th) day of April, 2011, and thereafter,
means each period commencing on and including the tenth (10th) day of each
successive calendar month (commencing with April 10, 2011) and ending on and
including the ninth (9th) day of the immediately succeeding calendar month.    
(iii)   The definition of “Maturity Date” as defined in Section 1(i) of the Note
is hereby deleted in its entirety and replaced with the following:

  (i)   “Maturity Date” shall mean March 24, 2012.

2



--------------------------------------------------------------------------------



 



     2. Modification of Loan Agreement. The parties hereto hereby agree that as
of and after the effective date of this Modification Agreement the Loan
Agreement is hereby amended and modified as follows:

  (i)   All references in the Loan Agreement to the Loan, the Note and to any of
the other Loan Documents shall refer to the Loan, Note and such other Loan
Documents as amended and modified by this Modification Agreement and as same may
be further amended, modified, extended, renewed or restated from time to time.  
  (ii)   The reference to March 24, 2011 in subsection (c) of Section 1 of the
Loan Agreement is hereby amended and modified to now refer to March 24, 2012 as
the date the outstanding principal balance of the Note is due.     (iii)   The
expiration date of the Credit Facility as stated in subsection (h) of Section 1
of the Loan Agreement is hereby extended and changed from March 24, 2011 to
March 24, 2012.     (iv)   Contemporaneously herewith, Borrower is executing and
delivering to Lender an Assignment of Accounts dated March 24, 2011, and
pursuant to said Assignment of Accounts Borrower is granting to Lender a
security interest in a certain account at Lender as security for, inter alia,
the debts, liabilities and obligations, whether now existing or hereafter
incurred or arising, under the Note as amended and modified by this Modification
Agreement and as the same may be further amended, modified, extended, renewed
and/or replaced from time to time. The term “Deposit Account Pledge” as used in
the Loan Agreement shall from and after the date of this Modification Agreement
refer to said Assignment of Accounts dated March 24, 2011 given by Borrower to
Lender and all amendments, modifications and/or replacements thereof, and
accordingly, the term “Collateral” as defined in Section 3 of the Loan Agreement
shall include, without limitation, the “collateral” as described in said
Assignment of Accounts and said Assignment of Accounts shall be included as one
of the “Loan Documents” as said term is defined in the Loan Agreement.     (v)  
Subpart (4) of Subsection (l) of Section 4 of the Loan Agreement is hereby
deleted in its entirety. The remainder of said Subsection (1) shall remain in
full force and effect.     (vi)   Subsection (m) of Section 4 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

  (m)   Intentionally Omitted.

3



--------------------------------------------------------------------------------



 



  (vii)   Subsection (s) of Section 4 of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:

  (s)   Intentionally Omitted.

  (viii)   Subsection (u) of Section 4 of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:

  (u)   Intentionally Omitted.

  (ix)   Subsection (v) of Section 4 of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:

  (v)   Intentionally Omitted.

  (x)   Subsection (w) of Section 4 of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:

  (w)   Intentionally Omitted.

  (xi)   Subsection (y) of Section 4 of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:

  (y)   Intentionally Omitted

  (xii)   Subsection (bb) of Section 4 of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:

  (bb)   Intentionally Omitted.

  (xiii)   Subsection (dd) of Section 4 of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:

  (dd)   Intentionally Omitted

  (xiv)   Subsection (ee) of Section 4 of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:

  (ee)   Intentionally Omitted.

  (xv)   Subsection (gg) of Section 4 of the Loan Agreement is hereby amended
and modified to increase the required deposit described in said subsection from
$5,000,000.00 to $10,000,000.00.     (xvi)   Subsection (hh) of Section 4 of the
Loan Agreement is hereby deleted in its entirety and is replaced with the
following:

  (hh)   Intentionally Omitted.

4



--------------------------------------------------------------------------------



 



  (xvii)   Subsection (ii) of Section 4 of the Loan Agreement is hereby deleted
in its entirety and is replaced with the following:

  (ii)   Intentionally Omitted.

     3. Modification of Assignment Agreement.
          (a) The parties hereto hereby agree that as of and after the effective
date of this Modification Agreement the Assignment Agreement is hereby amended
and modified as follows:

  (i)   All references in the Assignment Agreement to the Credit Facility, the
Note or any of the other Loan Documents shall refer to the Credit Facility, Note
and such other Loan Documents as amended and modified by this Modification
Agreement and as the same may be further amended, modified, extended, renewed or
restated from time to time.

          (b) Borrower hereby confirms that, in addition to any other debts,
liabilities and obligations secured by the Assignment Agreement, the Assignment
Agreement secures the payment and performance of all debts, liabilities and
obligations of Borrower now or hereafter evidenced by the Note, as amended,
modified and extended by this Modification Agreement, and as the same may be
further amended, modified, extended, renewed or replaced from time to time and
the payment and performance of all debts, liabilities and obligations of
Borrower, whether now existing or hereafter incurred, under the Loan Agreement
as amended and modified by this Modification Agreement and as the same may be
further amended, modified, extended, renewed and/or replaced from time to time.
     4. Modification of the other Loan Documents. From and after the date
hereof, the other Loan Documents are hereby amended and modified such that all
references therein to the Note, Loan Agreement and Assignment Agreement shall
from and after the date hereof refer to said Note, Loan Agreement and Assignment
Agreement as amended and modified hereby and as same may be further amended,
modified, extended, renewed and restated from time to time. The parties hereto
acknowledge and agree that all debts, liabilities and obligations now or
hereafter evidenced by the Note (as the Note has been amended and modified by
this Modification Agreement and as same may be further amended, modified,
extended or restated from time to time) are secured by the Assignment Agreement
and the other Collateral described in the Loan Agreement.
     5. Ratification. Except as amended and/or modified hereby, all terms,
covenants and provisions of the Note, Loan Agreement, Assignment Agreement and
all other Loan Documents, shall remain in full force and effect, and Borrower
does hereby expressly ratify and confirm the Note, Loan Agreement, Assignment
Agreement, and other Loan Documents, as amended and modified hereby, and
Borrower ratifies and confirms the continuing priority of the Loan Documents, as
amended and modified hereby, which secure payment of same. It is the intent of
the parties hereto that this Modification Agreement shall not constitute a
novation or an accord and satisfaction of any of the indebtedness evidenced by
the Note and shall not adversely affect

5



--------------------------------------------------------------------------------



 



or impair the priority of the Assignment Agreement, which shall remain a first
lien on and security interest in the contract rights assigned thereby, superior
to any other encumbrance.
     6. Waiver of Claims. Borrower does hereby waive any claim or defense which
it now has by virtue of this Modification Agreement or any instrument set forth
hereunder, and further agrees not to raise any such claims or defenses in any
civil proceeding or otherwise. Borrower does further hereby for itself and its
agents, heirs, servants, employees, successors, legal representatives, and
assigns, forever release, acquit and discharge Lender and its officers,
directors, stockholders, agents, servants, employees, successors, legal
representatives and assigns of and from any and all claims, demands, debts,
actions and causes of actions which they now have against Lender and its
officers, directors, stock holders, agents, servants, employees, legal
representatives, heirs and assigns by reason of any act, matter, contract,
agreement or thing whatsoever up to the date hereof.
     7. Successors and Assigns/Miscellaneous. This Modification Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs, successors, successors-in-title and
assigns. This Modification Agreement shall be governed by the laws of the State
of Georgia. Whenever the context may require, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural and vice versa. Any
references in any of the Loan Documents to any of the other Loan Documents shall
from and after the date hereof refer to such other Loan Documents as amended and
modified hereby and as same may be further amended, modified, extended, renewed
and restated from time to time.
     8. Fees and Expenses. Borrower hereby agrees to pay to Lender
contemporaneously with the execution of this Modification Agreement an extension
fee in the amount of $25,000.00, which fee shall be due on the date hereof and
shall be deemed earned in full on the date hereof. Borrower further agrees to
pay directly or reimburse Lender up to $1,500 for legal fees incurred in
connection with the preparation of this Modification Agreement.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Modification Agreement to
be appropriately executed under seal, effective as of the day and year first
above written.

            BORROWER:

GREEN DOT CORPORATION, a Delaware corporation
      By:   /s/ Steve Streit         Name:   Steve Streit        Title:   CEO   
    Attest:   /s/ John Ricci         Name:   John Ricci        Title:   General
Counsel

       (CORPORATE SEAL)     



7



--------------------------------------------------------------------------------



 



            LENDER:

CB&T, A DIVISION OF SYNOVUS BANK,
a Georgia banking corporation
      By:   /s/ Steve Adams         Its: Vice President
                    (CORPORATE SEAL)     

 